DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As previously indicated, the disclosure as a whole appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  This introduces a slew of clarity issues (addressed below) and forces the Examiner to conduct an examination based on a “best understanding” of the claims as presented.
To facilitate compact prosecution, Examiner will begin by explaining his present understanding of the claims as amended.  Examiner notes that, while Applicant has not amended “noise-influencing site,” a definition has been provided within the amended claim.
Initially, the method determines an area of influence (i.e., “a noise-influencing sector”) of sound pressure (i.e., “noise”) that each turbine of the farm may, depending upon wind direction, exert on a nearby reference site (i.e., “a noise-influencing site”).  This determination is based on a location of the specific turbine and the location of the reference site.
After making the sector determination, the method acquires a current wind direction and subsequently determines whether any turbines in the farm will in fact exert a sound pressure on the reference site (“the emission determination”).  If the emission determination shows that at least one turbine will emit noise toward the reference site, said at least one turbine will be operated in a limited output power mode.  If the emission determinations shows no turbines will emit noise toward the reference site, the method continues to acquire the wind direction.
Examiner notes that there appears to be a step or element missing from the method, as Applicant recites a reduced power mode but subsequently recites “wherein the output power … reaches a rated power and is then increased after limiting the output power of the at least one wind turbine ….”  There are no steps related to when or how the method decides to stop operating in the reduced power mode, thus it is unclear how the system would go from the limiting step to the post-limiting step.
Regardless, the method presents two options after the limiting step: (1) the power limiting operation is ended and the affected turbine returns to normal operation followed by a further increase in output power; or (2) another turbine that is not presently limited is controlled to output additional power.  Either option serves to compensate for the power lost in the reduced output mode.
Examiner notes that this is the presently understood scope of independent claim 1, but does not substantively address issues of clarity or other substantive issues within the claims.  Rejections, if necessary and proper, may be found below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “in a case that the determination is positive” and “in a case that the determination is negative” in lines 9-12 of the claim as amended.  There is a lack of proper antecedent basis within these limitations because the preceding elements of claim 1 recite two different determinations.  While it seems that these limitations are meant to reference the determination of “whether there is at least one wind turbine of the plurality of wind turbines under the current wind direction operating in the noise-influencing sector of the at least one wind turbine,” the specific limitations do not adequately refer back to this step.  Clarification is required.  Claim 24 is deficient for the same reasons.  The remaining claims depend from one of these independent claims and are therefore deficient for the same reasons.
Claim 1 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Applicant recites a step of “limiting output power” but fails to recite any subsequent steps, measures, or otherwise that would end the limiting of output power; as such, the wind turbine will not reach a rated power.  Examiner notes that the limitation further recites “after limiting the output power of the at least one wind turbine,” but this merely serves to further muddle the intended scope and purpose of the claim.  If the power is being limited, then surely it cannot be intended to immediately increase the power again; such action would defeat the purpose of the disclosed method.  It would appear, from paragraphs [0041-43] that the method requires an additional step of, e.g., determining the turbine has left or is no longer operating in the influence sector.  Only after such a determination will the system restore the wind turbine to rated power (or greater) output.  While Applicant might suggest that the Specification also states the relevant turbine “does not operate in the noise-influencing sector,” such is irrelevant; in order to “be after the output power of the turbine is limited,” the turbine must first be in the noise-influencing sector.  Thus, “does not operate in…” is functionally equivalent to “left or is no longer operating in” said sector.
Furthermore, it remains unclear how Applicant intends to force the turbines to achieve a rated power.  As amended, the claims still recite “wherein the output power … reaches a rated power and is then increased” in lines 12-16.  As stated in the previous action, there is no guarantee that these turbines will achieve a rated power output; such an outcome is primarily dependent upon prevailing wind speed and direction, factors that cannot be controlled by the recited method.  Clarification as to how Applicant proposes to force the turbines to reach a rated power.
Claims 2 and 25 are further rejected for a lack of clarity because Applicant recites “the central angle is in a direction from the wind turbine corresponding to the noise-influencing sector to the noise-influencing site.”  It is wholly unclear what is meant to be conveyed by the underlined portion of the limitation.  Presumably Applicant means the central angle extends from the wind turbine to the noise-influencing site because the line must pass through the noise-influencing sector.  This is largely a moot point, however, as these claims fail to further limit their parent claims and are thus also rejected under §112(d), as detailed below.
Claims 8 and 31 are further rejected for a lack of proper antecedent basis.  The claims recite “the impeller speed” and “the minimum pitch angle,” elements which cannot be found in parent claims 1 or 7.  Proper antecedent basis may be found in claim 5.  The claims are rejected for a lack of clarity because Applicant recites “torque of a generator of the at least one wind turbine or the another wind turbine is set within a range between a respective rated value for the torque and a respective preset value for the torque, respectively, after the output power … reaches the rated power ….”  Applicant’s needlessly gratuitous use of “respectively” renders the claim unclear because it is not clear what is being referred back to.  The “respective rated value” and “respective preset value” would seem to be directed toward “the at least one wind turbine” and “the another wind turbine” in the sense that the two may have differing rated and preset values.  This interpretation makes it unclear what the following “respectively” is intended to mean.  Additionally, the claims appear to make the power-boost mode optional (“wherein in a case that…”) while the parent claims (1 and 7) indicate that the step is mandatory.  Clarification is required.
Claims 9 and 32 are further rejected because it is unclear how one may “predict the current wind direction by a predetermined period in advance ….”  One cannot use a “predetermined period” to achieve a wind direction estimate; weather forecasts and remote measuring equipment, for example, are tools which permit a prediction of wind direction, but a mere period of time can provide no insight as to which way the wind will blow.  It appears that Applicant is attempting to claim that “acquiring the current wind direction” comprises acquisition of a predetermined prediction of wind direction.  Clarification is required.’
Additionally, the limitations and scope of these claims is muddled and unclear due to the apparent literal translation of the disclosure.  It seems that Applicant is trying to claim a prediction of when the wind direction will align with a turbine such that it would emit noise at the reference site.  Based on this prediction, the method controls the turbine in advance of the wind direction alignment so that noise requirements are not exceeded at the time of alignment.  Further, Applicant recites limitations related to the power boosting mode; this mode is, at least according to the present claims, entirely unaffected by the acquisition of the current wind direction.  The inclusion of this limitation renders the scope of the claim unclear due to the lack of a claimed relationship between acquired wind direction and power boosted mode.  Ultimately, the claim is clumsily drafted and hard to interpret.  For purposes of compact prosecution, Examiner will interpret the claim as follows:
The method according to claim 5, wherein acquiring the current wind direction comprises:

adjusting the impeller speed of the at least one wind turbine over a predetermined period ending at the future time such that the measured level of sound pressure at the noise-influencing site is less than or equal to the required level of sound pressure.
	Examiner notes that the omitted step related to post-power-boosted mode operation relies on the same principles as those still in the claim, primarily the gradual adjustment of power output over a predetermined period.  A rejection covering the claim language above would also be applicable to the omitted portions.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 25 are further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims recite a functionally identical scope to that of the amendments to each independent claim; indeed, even the language is nearly identical.  Applicant may cancel 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/000956 (“Sloth”) as best understood by the Examiner.  Variations in the text below (with respect to the claims as amended) merely reflect Examiner’s best interpretation of the claims.
Regarding claim 1, Sloth discloses:
A method for controlling noise of a plurality of wind turbines, comprising: 
a first determination of a noise-influencing sector of each of the plurality of wind turbines, based on positions of the plurality of wind turbines and a position of a noise-
acquiring a current wind direction (p. 5, ll. 26-30); 
a second determination of whether there is at least one wind turbine of the plurality of wind turbines under the current wind direction operating in the noise-influencing sector of the at least one wind turbine (p. 5, ll. 26-30; “the NRO regime may be entered when … wind direction is aligned in a predetermined direction”; this is, at the very least, an implicit determination as to whether one of the turbines, operating under a current wind direction, would emit noise toward the reference site); 
limiting output power of the at least one wind turbine, in a case that the second determination is positive (p. 5, ll. 26-30); and 
continuing to acquire the current wind direction again, in a case that the second determination is negative (implicit; performing only a single check would render the method of Sloth largely useless for the disclosed purpose); 
wherein the output power is increased while limiting the output power of the at least one 
wherein the noise-influencing site is a referential site affected by noise of the plurality of wind turbines (FIG 1:200, including microphone 130); and 
wherein the noise-influencing sector is a sector region (implicit; since the reference site is more than a mere point, there is implicitly an area of effect, i.e. “a sector,” in which emissions from a turbine will affect the site), a vertex of the sector region is the position of the wind turbine (implicit; sound pressure begins at the wind turbine and thus the turbine will be located at a vertex of the influenced sector), and a central angle of the sector region has a predetermined angle (implicit; each turbine will have a different central angle corresponding to its position relative to the reference site) to those wind directions, and an angular bisector of the central angle is in a direction from the wind turbine to the noise-influencing site (FIG 1, lines extending from turbines to microphone 130).

	While Sloth does not explicitly disclose every limitation of the claim, each limitation is at least implicitly disclosed, as identified above.  As such, Examiner finds that Sloth discloses each and every limitation of instant claim 1.
Regarding claim 2, Applicant merely recites (again) the limitations that have been imported to the end of claim 1.  As such, the rejection of the relevant portion applies, mutatis mutandis
Regarding claim 3, Sloth discloses the limitations as set forth in claim 1 and further discloses acquisition of a noise level requirement at the reference site (implicit; p. 5, ll. 11-30 discuss the application of Noise Reduced Operation with respect to noise emitted by the turbine and toward a reference site, thus there is implicitly a “noise level requirement” at the reference site) and subsequent operation of the turbine in accordance with the noise level requirement (p. 5, ll. 11-30).
Regarding claim 4, Sloth discloses the limitations as set forth in claim 3 and further discloses the noise requirements including a time period for controlling the noise level (p. 5, ll. 24-26).
Regarding claim 5, Sloth discloses the limitations as set forth in claim 3 and further discloses adjustment of an impeller speed or minimum pitch angle when operating in the power limiting mode in order to meet noise level requirements (p. 6, ll. 1-3; p. 10, ll. 28-35); and a degree of the adjustment corresponds to a distance between the relevant wind turbine and the reference site (implicit; Sloth acknowledges that severity of response will vary with distance on p. 12, ll. 2-6).
Regarding claim 6, Sloth discloses the limitations as set forth in claim 5 and further discloses that, when the distance between the turbine and reference site is greater, the degree of adjustments will be smaller (inherent; this is merely application of physics principles due to the decay of noise over distance; see also p. 12, ll. 2-6 wherein Sloth states that severity of adjustments varies with distance).
Regarding claim 7, Sloth discloses the limitations as set forth in claim Examiner has reinterpreted the dependency of claim 7 to resolve the antecedent basis issue in claim 8) and 
Regarding claim 8, Sloth discloses the limitations as set forth in claim 7, but does not explicitly disclose the specific parameter setpoints as recited in claim 8.  These particular points, however, amount to routine optimization within the prior art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Sloth discloses the transition to a higher output power, thus teaching “the general conditions” of the claim.  The difference is, therefore, the particular setpoints (“default” speed and/or pitch, increased torque).  Output power of the turbine rotor may be represented as the product of rotational speed and torque; thus, an increase in power output of the turbine overall requires an increase of speed, torque, or both.  Thus, Sloth’s teaching of increasing power output implicitly requires an increase of rotational speed, torque, or both.  Since Sloth teaches the general conditions of the claim and the remaining differences are merely a matter of optimization, Examiner finds that claim 8 fails to patentably distinguish over the Sloth reference.
Regarding claim 9, Sloth discloses the limitations as set forth in claim 5 and but does not explicitly disclose predicting a future time when the wind direction will align with the at least one turbine such that the at least one turbine would be operating in the noise-influencing sector; and adjusting the impeller speed of the at least one wind turbine over a predetermined 
The use of weather and production forecasts for the purposes of performing control operations “just in time,” i.e. such that the system achieves a desired outcome at a specified time rather than exceeding a threshold, is well-known in the art.
It would have been obvious to one of ordinary skill in the art to modify Sloth by utilizing predictive control schemes to begin control operations sufficiently in advance of a time where the system would otherwise exceed a noise threshold for the purposes of better complying with noise requirements at the reference site.
Regarding claim 10, Sloth discloses the limitations as set forth in claim 1 and further discloses acquisition of a current wind speed (p. 5, ll. 26-30) and operating the turbines normally when the current wind speed is not within a predetermined range (“the NRO regime may be entered when … wind speed exceeds a predetermined limit”; thus, turbines are operated normally unless wind speed enters a predetermined range beginning at a predetermined threshold).
Regarding claims 24-33, Applicant recites an apparatus capable of performing the method of claims 1-10.  Sloth teaches both the method and apparatus, thus the rejection of claims 1-10 applies, mutatis mutandis, to the limitations recited in claims 24-33.
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.  While the amendments serve to overcome some of the pending rejections under §112, they do not address all the issues raised by the previous Office Action.  Further, the .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832